El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En la ciudad de San Germán a 7 de enero del corriente año 1914, por ante el Notario Don Benito Forés y Morazo, Juan José Tellado acompañado de su legítima esposa Anto*508nia.Tom.ey otorgó escritura pública de venta de una casa radi-cada en la calle del Sol de dicha ciudad a favor de los menores Norberto Alfredo, Rafael Angel y Rosendo de Jesús Quiñones e Irizarry, únicos herederos de sn difunto padre Don Rosendo Quiñones y Guzmán, representados por su tutor testamenta-rio Don Tomás Quiñones y Guzmán, cuya venta, según se expresa en la escritura por Don Juan José Tellado, había sido hecha anteriormente desde el 17 de septiembre de 1913 al mencionado Don Rosendo Quiñones y Guzmán mediante documento privado, por precio de .$615, de los cuales dejó al comprador $590 en pago de igual suma, por la que estaba ■hipotecada la referida casa según escritura de 10 de noviem-bre de 1911, habiendo recibido el vendedor los $25 restantes de manos del comprador, sin que el contrato en la fecha de su celebración se hubiera elevado a escritura pública, por más que desde entonces entró en posesión de la casa Don Rosendo Quiñones y Guzmán, fallecido en 6 de noviembre de 1913.
El Registrador de la Propiedad de San Germán por nota de 9 de febrero siguiente denegó la inscripción de la men-cionada escritura en el registro de la propiedad, porque la hipoteca en pago de la cual se adjudicaba la casa constituía capital de los menores sucesores de Don Rosendo Quiñones y Guzmán, y el tutor de éstos, Don Tomás de los mismos ape-llidos, no podía hacer contratos o actos sujetos a inscripción sin la correspondiente autorización de la corte de distrito, habiendo tomado en su lugar anotación letra A por 120 días al folio 8 vuélto del tomo 39 del Ayuntamiento de San Ger-mán, finca No. 2160.
Esa nota fué confirmada por esta Corte Suprema al resolver en 5 de marzo último, recurso gubernativo contra ella interpuesto.
Pué presentada nuevamente en el Registro de la Propie-dad de San Germán la escritura de 7 de enero del corriente año para la conversión de la anotación en inscripción defini-tiva, a cuyo ■ fin se presentaron también dos certificaciones *509del secretario de la Corte de Distrito de.Mayagüez, expresiva una de ellas de haber sido discernido por dicha corte en 15 de diciembre de 1913 a Don Tomás Quiñones y G-uzmán el cargo de tutor de los menores Norberto Alfredo, Rafael Angel y Rosendo de Jesús Quiñones e Irizarry, y la otra compren-siva de resolución dictada por la misma corte en 13 de marzo último, por la que concede a Don Tomás Quiñones y Guzmán la autorización necesaria para que en su carácter de tutor de los menores hijos de su hermano Don Rosendo Quiñones y Guzmán, acepte la venta por adjudicación en pago que le hicieran Don Juan Tellado y su esposa a Don Rosendo Qui-ñones y Guzmán, de la casa que queda descrita (la misma a que se refiere la escritura de 7 de enero de 1914), retrotra-yendo los efectos de esta autorización al día 7 de enero del mismo año y ratificando y aprobando la escritura de dicha fecha en que se consignó el convenio privado.
El registrador denegó la conversión solicitada por medio de nota que dice así:
“No admitida la conversión solicitada de la anotación letra A de la finca número 2160, hecha al folio 8 vuelto del tomo 39 del ayun-tamiento de esta ciudad, por no acompañarse documento alguno en el cual el tutor de los menores hijos de Don Rosendo Quiñones y Guzman, en su carácter de tal, acepte, apruebe y ratifique, como expresa la autorización concedídale, la escritura de 7 de enero último que fué objeto de un reciente recurso gubernativo ante el Tribunal Supremo de Puerto Rico, no procediendo tomar nueva anotación. San Ger-mán, abril 15, 1914. El Registrador, Rafael B. Sama.”
Contra la nota descrita ha sido interpuesto nuevo recurso por Don Tomás Quiñones y Guzmán, sometido a nuestra con-sideración y decisión.
Opinamos que el defecto o falta de autorización judicial que dió lugar a la-denegatoria de inscripción de la escritura de 7 de enero de 1914 ha desaparecido a virtud de la reso-lución que dictó la Corte de Distrito de Mayagüez en 13 de marzo último otorgando esa autorización al tutor de los meno-res Don Tomás Quiñones y Guzmán, y retrotrayendo los *510efectos de ella al día 7 de enero de 1914. Indudablemente con esa clánsnla retroactiva se quiso significar que la men-cionada escritura debía entenderse otorgada cual si Don To-más Quiñones y Guzmán al otorgarla Rubiera tenido dicha autorización, pues de no haber sido así, la cláusula carecería de finalidad y no tendría efecto alguno. De ser necesario el otorgamiento de otra nueva escritura ratificando la anterior, como pretende el registrador, holgaría la cláusula de refe-.rencia. En virtud de ella y por su sola fuerza quedó rati-ficado el documento y en condiciones de surtir todos los efec-tos legales procedentes, no sólo respecto de la enajenación de la casa sino también en cuanto a la extinción de la hipoteca.
Véanse los casos entre las mismas partes, decidido en marzo 5, 1914, y Caballero et al. v. Pomales et al., 17 D. P. R., 719.
Por las razones expuestas, atentidas las circunstancias espe-ciales del caso, es de revocarse la nota recurrida, ordenándose al Registrador de la Propiedad de San Germán proceda con arreglo a los principios que dejamos establecidos.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.